

114 HRES 870 IH: Recognizing the 200th anniversary of the Remington Arms Company.
U.S. House of Representatives
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 870IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Hanna submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the 200th anniversary of the Remington Arms Company.
	
 Whereas in late 1816 the young, enterprising son of a blacksmith named Eliphalet Lite Remington II produced his first firearm with a barrel he forged at his father’s business in the Mohawk Valley region of upstate New York for use in a rifle competition because he was dissatisfied with the products that were available for sale to the public at the time;
 Whereas the company that grew from this first rifle gained a reputation for high-quality firearms craftsmanship and in 1828 relocated to their current site in Ilion, New York, that shortly after produced over 8,000 barrels per year;
 Whereas early adoption of innovative methods of manufacturing and the ability to produce mass manufactured firearm components with tight tolerances led to a mastery of interchangeable parts that gave the company a distinct advantage to make firearms for the United States Government;
 Whereas since the middle of the 19th century, Remington has supplied arms to the United States Armed Forces whenever they stepped onto the field of battle;
 Whereas beginning in 1848, Remington began to build percussion military rifles for the Army and percussion breech-loading carbines for the Navy, along with percussion and metallic cartridge revolvers for the United States Armed Forces, a total of more than 200,000 handguns over the course of the Civil War;
 Whereas in the 1870s, the firearms production capacity of Remington surpassed that of the entire country of England, and the company sought to diversify their manufacturing lines to include agricultural equipment, cutlery, typewriters, bicycles, cash registers, sewing machines and other technically complex equipment over the years;
 Whereas its support of the United States Armed Forces continued in the years preceding the Nation’s entry into the Great War with Remington merging with the Union Metallic Cartridge Company in time to provide the Allies with millions of military rifles, pistols, and machine guns by increasing their workforce more than 15 times;
 Whereas in the late 1930s, the Nation once again called upon Remington to arm the country against the threat from the Axis Powers, and Remington duplicated its effort from World War I by supplying more than 1,500,000 military rifles;
 Whereas during both World Wars, Remington supplied more than half of the small arms ammunition used by the Allies;
 Whereas even during the demands of producing such a large amount of firearms and ammunition, the company’s employees still filed more than 1,000 patents during the first half of the 20th century;
 Whereas in 1950, Remington introduced the 870 shotgun, still produced in their factory in Ilion, New York, today, the best-selling shotgun in the world for purposes of sport and self-defense and recognized as the emblem of all shotguns, with over 11,000,000 made since introduction;
 Whereas in 1960, Remington introduced the first plastic body shot shells to replace metal body shells, which are today the industry standard for shotgun ammunition;
 Whereas Remington’s Model 700, introduced in 1962, is similarly known as the standard for bolt action rifles, remains a dominant force in the precision rifle market and the basic platform for the widely used M24 Military Sniper Weapon System;
 Whereas the company also led the industry in the adoption of metal injection molding technologies during the 1980s for firearms and a host of other products;
 Whereas Remington still manufactures and supplies innovative products including advanced semi-automatic rifles, handguns, sound suppressors, long-range sniper systems, shotguns, clay targets, accessories and ammunition available for self-defense, sport shooting, law enforcement, and military service alike;
 Whereas this company is not just a symbol of the Nation’s heritage, but an example of this country’s entrepreneurial spirit, a business that has been shaped and protected by the Bill of Rights and the fundamental values of free will and self-determination;
 Whereas today nearly 3,500 United States workers proudly produce high-quality firearms and accessories for Remington in several States, including new versions of their most popular guns to commemorate their longevity; and
 Whereas Remington Arms is among the Nation’s oldest continuously operating manufacturers and was born out of a search for a superior firearm, industrial innovation, and the desire to better protect family, home, community, and country: Now, therefore, be it
	
 That the House of Representatives recognizes the Remington Arms Company on its 200th anniversary. 